DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Huber et al. (U.S. 2008/0135956) in view of Mano et al. (U.S. 9,265,158). 
Regarding Claim 1, Huber et al. discloses a package substrate, comprising: 
a build-up layer comprising (build up layer 14, Figure 13): 
a dielectric material (Paragraph 38); and 
a plurality of microspheres in the dielectric material, wherein the plurality of microspheres include a magnetic core that includes a first material that is a first oxidation-resistant material, wherein the one or more microspheres include a shell to encapsulate the core, and wherein the shell includes a second material that is a second oxidation-resistant material (Paragraph 38); and 
a metal layer coupled with the build-up layer (metal layer 76, Figure 13, Paragraph 52).  
However, they do not explicitly disclose that a portion of the plurality of microspheres protrudes from a surface of the dielectric material, wherein the metal layer is in contact with the portion of the plurality of microspheres that protrudes from a surface of the dielectric material.  
Mano et al. discloses a similar device comprising a metal layer overlying a dielectric layer comprising a plurality of magnetic particles, wherein a portion of the plurality of magnetic particles protrude from a surface of the dielectric material, wherein the metal layer is in contact with the portion of the plurality of microspheres that protrudes from a surface of the dielectric material (Mano et al., dielectric 550a-g, particles in 550a-g, metal layer 560c-g, Figure 33, Column 25, Lines 48-55, Column 14, Lines 5-9). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form a portion of the plurality of magnetic particles protrude from a surface of the dielectric material, wherein the metal layer is in contact with the portion of the plurality of microspheres that protrudes from a surface of the dielectric material in Huber et al. in view of Mano et al. in order to prevent peeling between layers (Mano et al., Column 18, Lines 1-11).
Regarding Claim 3, Huber et al. in view of Mano et al. further discloses that the first material is iron, cobalt, or nickel (Huber et al., Paragraph 38).  
Regarding Claim 5, Huber et al. in view of Mano et al. further discloses that the second material is copper, silver, gold, platinum, palladium, titanium, or chromium (Huber et al., Paragraph 38).  
Regarding Claim 8, Huber et al. discloses a build-up layer, comprising: 
a dielectric material (build up layer 14, Figure 13, Paragraph 38); and 
a plurality of microspheres in the dielectric layer, wherein the plurality of microspheres include a magnetic core that includes a first material that is a first oxidation-resistant material, wherein the one or more microspheres include a shell to encapsulate the core, and wherein the shell includes a second material that is a second oxidation-resistant material (Paragraph 38).  
However, they do not explicitly disclose that a portion of the plurality of microspheres protrudes from a surface of the dielectric material. Mano et al. discloses a similar device comprising a dielectric layer comprising a plurality of magnetic particles, wherein a portion of the plurality of magnetic particles protrude from a surface of the dielectric material (Mano et al., dielectric 550a-g, particles in 550a-g, Figure 33, Column 25, Lines 48-55, Column 14, Lines 5-9). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form a portion of the plurality of magnetic particles protrude from a surface of the dielectric material in Huber et al. in view of Mano et al. in order to prevent peeling between layers (Mano et al., Column 18, Lines 1-11).
Regarding Claim 10, Huber et al. in view of Mano et al. further discloses that the first material is iron, cobalt, or nickel (Huber et al., Paragraph 38).  
Regarding Claim 12, Huber et al. in view of Mano et al. further discloses that the second material is copper, silver, gold, platinum, palladium, titanium, or chromium (Huber et al., Paragraph 38).  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Huber et al. (U.S. 2008/0135956) in view of Mano et al. (U.S. 9,265,158) as applied to claim 1 above, and further in view of Nakamura et al. (U.S. 7,598,578).
Regarding Claim 2, Huber et al. in view of Mano et al. discloses the limitations of claim 1 as indicated above and further discloses that a soft magnetic material may be used as the first material (Paragraph 35). However, they do not explicitly disclose that that the first material is cobalt-tantalum- zirconium, neodymium-iron-carbon, or cobalt-iron-carbon. Nakamura et al. discloses a similar device wherein a magnetic fine particle is formed of a soft magnetic material, said soft magnetic material being Cobalt-Tantalum-Zirconium (Nakamura et al., Column 16, Lines 17-25). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the first material of cobalt-tantalum-zirconium in Huber et al. in view of Mano et al., further in view of Nakamura et al. in order to select a suitable soft magnetic material for forming the microsphere and because it was known to do so in the art. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Huber et al. (U.S. 2008/0135956) in view of Mano et al. (U.S. 9,265,158) as applied to claim 1 above, and further in view of Koole et al. (U.S. 2017/0306221).
Regarding Claim 4, Huber et al. in view of Mano et al. discloses the limitations of claim 1 as indicated above and further discloses and further discloses that the first material includes an iron().  However, they do not explicitly disclose that the first material is a polymer that includes iron, and wherein the polymer is a polyimide, polyester, polyphenol, or poly cyclic-olefin. Koole et al. discloses a similar device wherein microspheres comprising a magnetic core with an oxidation-resistant shell suspended in a dielectric layer (Koole et al., dielectric material 110, microsphere 320, core 21, shell 320, Figure 1c, Paragraphs 159 and 169), said core comprising a first material, the first material is a polymer that includes iron, and wherein the polymer is a polyimide, polyester, polyphenol, or poly cyclic-olefin (Koole et al., Paragraphs 2 and 38). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the first material of a polymer that includes iron, and wherein the polymer is a polyimide, polyester, polyphenol, or poly cyclic-olefin in Huber et al. in view of Mano et al., further in view of Kool et al. in order to improve device lifetime (Koole et al., Paragraph 23) and to use a suitable magnetic material.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Huber et al. (U.S. 2008/0135956) in view of Mano et al. (U.S. 9,265,158) as applied to claim 1 above, and further in view of Swaminathan (U.S. 7,906,376).
Regarding Claim 6, Huber et al. in view of Mano et al. discloses the limitations of claim 1 as indicated above but do not explicitly disclose that the build-up layer further comprises silica filler material.  Swaminathan discloses a similar device wherein a build up layer comprising a dielectric material and one or more microspheres comprising a magnetic core and a functional shell comprises a silica filler material (Swaminathan, build up layer 102, dielectric layer 206, magnetic core 204, shell F1, Figures 1 and 2, Column 3, Lines 1-25).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to further include silica filler in the build-up material in Huber et al. in view of Mano et al., further in view of Swaminathan in order to “tune” the thermal cure behaviors of the build up layer (Swaminathan, Column 3, Lines 1-25).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Huber et al. (U.S. 2008/0135956) in view of Mano et al. (U.S. 9,265,158) as applied to claim 8 above, and further in view of Nakamura et al. (U.S. 7,598,578).
Regarding Claim 9, Huber et al. in view of Mano et al. discloses the limitations of claim 8 as indicated above and further discloses that a soft magnetic material may be used as the first material (Paragraph 35). However, they do not explicitly disclose that that the first material is cobalt-tantalum- zirconium, neodymium-iron-carbon, or cobalt-iron-carbon. Nakamura et al. discloses a similar device wherein a magnetic fine particle is formed of a soft magnetic material, said soft magnetic material being Cobalt-Tantalum-Zirconium (Nakamura et al., Column 16, Lines 17-25). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the first material of cobalt-tantalum-zirconium in Huber et al. in view of Mano et al., further in view of Nakamura et al. in order to select a suitable soft magnetic material for forming the microsphere and because it was known to do so in the art. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Huber et al. (U.S. 2008/0135956) in view of Mano et al. (U.S. 9,265,158) as applied to claim 8 above, and further in view of Uchida et al. (U.S. 5,705,540).
Regarding Claim 15, Huber et al. in view of Mano et al. discloses the limitations of claim 8 as indicated above but does not explicitly disclose that a surface of the shell includes a surface treatment, and wherein the surface treatment is a polyamine, a polythiolate, a polycarboxylate, or a polysilane.  Uchida et al. discloses a build up layer comprising microspheres having a shell surface including a surface treatment, said surface treatment is a polysilane (Column 6, Lines 59-69 and Column 2, Lines 21-26). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the surface of the shell to include a surface treatment, said surface treatment being a polysilane in Huber et al. in view of Mano et al., further in view of Uchida et al. in order to further encourage uniform dispersion of microspheres in the build up layer, strong adhesion between microspheres and the dielectric layer, and high resistance to moisture (Column 4, Lines 16-37).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Huber et al. (U.S. 2008/0135956) in view of Mano et al. (U.S. 9,265,158) as applied to claim 8 above, and further in view of Swaminathan (U.S. 7,906,376).
Regarding Claim 16, Huber et al. in view of Mano et al. discloses the limitations of claim 8 as indicated above but do not explicitly disclose that the build-up layer further comprises silica filler material.  Swaminathan discloses a similar device wherein a build up layer comprising a dielectric material and one or more microspheres comprising a magnetic core and a functional shell comprises a silica filler material (Swaminathan, build up layer 102, dielectric layer 206, magnetic core 204, shell F1, Figures 1 and 2, Column 3, Lines 1-25).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to further include silica filler in the build-up material in Huber et al. in view of Mano et al., further in view of Swaminathan in order to “tune” the thermal cure behaviors of the build up layer (Swaminathan, Column 3, Lines 1-25).

Claims 8, 10, 11, 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Koole et al. (U.S. 2017/0306221) in view of Mano et al. (U.S. 9,265,158).
Regarding Claim 8, Koole et al. discloses a build-up layer, comprising: 
a dielectric material (dielectric material 110, Figure 1c, Paragraph 160); and 
a plurality of microspheres in the dielectric material, wherein the plurality of microspheres include a magnetic core that includes a first material that is a first oxidation-resistant material, wherein the one or more microspheres include a shell to encapsulate the core, and wherein the shell includes a second material that is a second oxidation-resistant material (microsphere 320, core 21, shell 320, Figure 1c, Paragraphs 159 and 169).  
However, they do not explicitly disclose that a portion of the plurality of microspheres protrudes from a surface of the dielectric material. Mano et al. discloses a similar device comprising a dielectric layer comprising a plurality of magnetic particles, wherein a portion of the plurality of magnetic particles protrude from a surface of the dielectric material (Mano et al., dielectric 550a-g, particles in 550a-g, Figure 33, Column 25, Lines 48-55, Column 14, Lines 5-9). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form a portion of the plurality of magnetic particles protrude from a surface of the dielectric material in Koole et al. in view of Mano et al. in order to prevent peeling between layers (Mano et al., Column 18, Lines 1-11).
Regarding Claim 10, Koole et al. in view of Mano et al. further discloses that the first material is iron, cobalt, or nickel (Koole et al., Paragraph 2).
Regarding Claim 11, Koole et al. in view of Mano et al. further discloses that the first material is a polymer that includes iron, and wherein the polymer is a polyimide, polyester, polyphenol, or poly cyclic-olefin (Koole et al., Paragraphs 2 and 38).  
Regarding Claim 13, Koole et al. in view of Mano et al. further discloses that the core has a diameter of from about 100 nanometers to about 5 micrometers (Koole et al., Paragraph 51).  
Regarding Claim 14, Koole et al. in view of Mano et al. further discloses that the shell has a thickness of from about 10 nanometers to about 100 nanometers (Koole et al., Paragraph 36).  
Regarding Claim 16, Koole et al. in view of Mano et al. further discloses that the build-up layer further comprises silica filler material (Koole et al., Paragraphs 15-16).
Claims 1, 7, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. (U.S. 9,257,217) in view of Huber et al. (U.S. 2008/0135956) and Mano et al. (U.S. 9,265,158).
Regarding Claim 1, Huber et al. discloses a package substrate, comprising: 
a build-up layer comprising (build up layer 14, Figure 13): 
a dielectric material (Paragraph 38); and 
a plurality of microspheres in the dielectric material, wherein the plurality of microspheres include a magnetic core that includes a first material that is a first oxidation-resistant material, wherein the one or more microspheres include a shell to encapsulate the core, and wherein the shell includes a second material that is a second oxidation-resistant material (Paragraph 38); and 
a metal layer coupled with the build-up layer (metal layer 76, Figure 13, Paragraph 52).  
However, they do not explicitly disclose that a portion of the plurality of microspheres protrudes from a surface of the dielectric material, wherein the metal layer is in contact with the portion of the plurality of microspheres that protrudes from a surface of the dielectric material.  
Mano et al. discloses a similar device comprising a metal layer overlying a dielectric layer comprising a plurality of magnetic particles, wherein a portion of the plurality of magnetic particles protrude from a surface of the dielectric material, wherein the metal layer is in contact with the portion of the plurality of microspheres that protrudes from a surface of the dielectric material (Mano et al., dielectric 550a-g, particles in 550a-g, metal layer 560c-g, Figure 33, Column 25, Lines 48-55, Column 14, Lines 5-9). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form a portion of the plurality of magnetic particles protrude from a surface of the dielectric material, wherein the metal layer is in contact with the portion of the plurality of microspheres that protrudes from a surface of the dielectric material in Yoshikawa et al. in view of Huber et al. and Mano et al. in order to prevent peeling between layers (Mano et al., Column 18, Lines 1-11).
Regarding Claim 7, Yoshikawa et al. in view of Huber at al. and Mano et al. further discloses that the metal layer is copper, tungsten, or aluminum (Yoshikawa et al. Column 14, Lines 31-36).
Regarding Claim 17, Yoshikawa et al. discloses a semiconductor package, comprising: 
a package substrate (substrate 10, Figure 1), comprising: 
a build-up layer comprising (build up layer 217/213, Figure 1): 
a dielectric material (Column 10, Lines 51-53); and 
a plurality of microspheres in the dielectric material, wherein the plurality of microspheres include a magnetic core that includes a first material that is a first oxidation-resistant material (Column 11, Lines 28-39); and 
a metal layer coupled with the build-up layer (metal layer 221, Figure 2); and 
a die coupled with the package substrate (Column 20, Lines 60-65).  
However, they do not explicitly disclose that the one or more microspheres include a shell to encapsulate the core, and wherein the shell includes a second material that is a second oxidation- resistant material or that a portion of the plurality of microspheres protrudes from a surface of the dielectric material, wherein the metal layer is in contact with the portion of the plurality of microspheres that protrudes from a surface of the dielectric material. 
Huber et al. discloses a similar device wherein a build up layer comprising a dielectric material and one or more microspheres including a magnetic core and a shell to encapsulate the core, and wherein the shell includes a second material that is a second oxidation- resistant material (Huber et al., build up layer 14, Figure 13, Paragraph 38). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the microsphere to include a shell to encapsulate the core, and wherein the shell includes a second material that is a second oxidation- resistant material. In Yoshikawa et al. in view of Huber et al. in order to further reduce oxidation (Huber et al., Paragraph 38).
Mano et al. discloses a similar device comprising a metal layer overlying a dielectric layer comprising a plurality of magnetic particles, wherein a portion of the plurality of magnetic particles protrude from a surface of the dielectric material, wherein the metal layer is in contact with the portion of the plurality of microspheres that protrudes from a surface of the dielectric material (Mano et al., dielectric 550a-g, particles in 550a-g, metal layer 560c-g, Figure 33, Column 25, Lines 48-55, Column 14, Lines 5-9). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form a portion of the plurality of magnetic particles protrude from a surface of the dielectric material, wherein the metal layer is in contact with the portion of the plurality of microspheres that protrudes from a surface of the dielectric material in Huber et al. in view of Yoshikawa et al. and Mano et al. in order to prevent peeling between layers (Mano et al., Column 18, Lines 1-11).
Regarding Claim 18, Yoshikawa et al. in view of Huber at al. and Mano et al. further discloses that the first material is cobalt- tantalum-zirconium, neodymium-iron-carbon, or cobalt-iron-carbon, iron, cobalt, nickel, or a polymer that includes iron (Yoshikawa et al., Column 11, Lines 28-39).  
Regarding Claim 19, Yoshikawa et al. in view of Huber at al. and Mano et al. further discloses that the second material is copper, silver, gold, platinum, palladium, titanium, or chromium (Huber et al., Paragraph 38).  
Regarding Claim 20, Yoshikawa et al. in view of Huber at al. and Mano et al. further discloses that the metal layer is copper, tungsten, or aluminum (Yoshikawa et al. Column 14, Lines 31-36).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (U.S. 2013/0082368) discloses a filler in a dielectric layer joined to metal layer, wherein the filler particles protrude from the dielectric layer and make direct contact to the metal layer.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abbigale Boyle whose telephone number is 571-270-7919.  The Examiner can normally be reached from 11 A.M to 7 P.M., Monday through Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Zandra Smith, can be reached at 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


					Abbigale Boyle 
Examiner, Art Unit 2816
/ABBIGALE A BOYLE/Examiner, Art Unit 2816            
                                                                                                                                                                                            
/MARK W TORNOW/           Primary Examiner, Art Unit 2891